1. 2008 discharge: European Police College (
Mr President, ladies and gentlemen, following on from the unanimous vote in the Committee on Budgetary Control, the decision to refuse to grant discharge that has been submitted to you today is vitally important for our institution.
Firstly, I am keen to remind you of the professionalism and the efforts made by the other regulatory agencies to comply with standards of good administration. These efforts should not be tainted by the bad example set by the European Police College (CEPOL). That is why Parliament must assume its responsibilities as a discharge authority and refuse to grant CEPOL discharge for the financial year 2008 in the circumstances of which we are aware.
Thus, Parliament cannot accept the serious managerial failings of the former director, and, what is more, it cannot condone the fact that the management board has not assumed its responsibilities by adopting the necessary measures.
Finally, given that the College has been experiencing major difficulties since 2006 and that progress will not be seen until 2014, it is no longer acceptable for the College to need at least nine years to reach an adequate level of good administration.
To conclude, I should like to thank the shadow rapporteurs for their work on this matter.